Per Curiam.
{¶ 1} In 1997, the Hancock County Court of Common Pleas convicted appellant, Danny Caudill, of two counts of engaging in a pattern of corrupt activity, two counts of possession of drugs, one count of funding drug trafficking, and one count of funding marijuana trafficking, and sentenced him to prison and fined him. On appeal, the Court of Appeals for Hancock County remanded for correction of a sentencing error and otherwise affirmed. State v. Caudill (Dec. 2, 1998), Hancock App. No. 05-97-35, 1998 WL 833729.
{¶ 2} In February 2003, Caudill filed a petition in the Court of Appeals for Warren County for a writ of habeas corpus to compel appellee, Anthony Brigano, his prison warden, to release him from prison. Caudill claimed that the state had failed to introduce sufficient evidence to support his convictions. In March 2003, *38the court of appeals sua sponte dismissed Caudill’s petition because his claims “are not the proper subject of a habeas corpus action.”
Danny Caudill, pro se.
Jim Petro, Attorney General, and Mark J. Zemba, Assistant Attorney General, for appellee.
{¶ 3} We affirm the judgment of the court of appeals. “Habeas corpus will not issue to raise claims of insufficiency of evidence * * State ex rel. Bruggeman v. Leonard (1999), 86 Ohio St.3d 298, 299, 714 N.E.2d 921; Cornell v. Schotten (1994), 69 Ohio St.3d 466, 467, 633 N.E.2d 1111. Caudill should have raised these claims in his appeal. Ellis v. McMackin (1992), 65 Ohio St.3d 161, 162, 602 N.E.2d 611.
Judgment affirmed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.